EXHIBIT 10.70

 

THIRD AMENDMENT AGREEMENT

 

THIRD AMENDMENT AGREEMENT, dated as of April 30, 2008 (this “Third Amendment”),
to the Revolving Trade Receivables Purchase Agreement, dated as of September 21,
2007, as amended by that First Amendment Agreement dated as of November 26,
2007, and as amended by that Second Amendment Agreement dated as of March 21,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”), among Sanmina-SCI Magyarorszag Elektronikai
Gyarto Kft and Sanmina-SCI Systems de Mexico, S.A. de C.V., as Originators,
Sanmina-SCI Corporation and Sanmina-SCI UK Ltd., as Servicers, the several banks
and other financial institutions or entities from time to time parties thereto,
as Purchasers, and Deutsche Bank AG New York Branch, as Administrative Agent. 
Unless otherwise defined herein, terms used herein shall have the meanings
assigned thereto in the Receivables Purchase Agreement.

 

W I T N E S S E T H :

 

WHEREAS, the Servicers have requested that certain provisions of the Receivables
Purchase Agreement be amended, so that they may elect to extend the Facility
Termination Date and make other related changes; and

 

WHEREAS, the Purchasers are willing to agree to such amendment only upon the
terms and subject to the conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Servicers, the Originators, the Purchasers and the
Administrative Agent hereby agree as follows:

 

1.               Amendments to the Receivables Purchase Agreement.  The
definition of “Facility Termination Date” is hereby amended to read in its
entirety as follows:

 

“‘Facility Termination Date’ means the earlier of (i) June 30, 2008, and
(ii) the date on which the Administrative Agent delivers to the Servicers a
notice of termination as a result of a Termination Event in accordance herewith
(or the date on which such termination becomes effective automatically pursuant
to Section 7); provided, however that the Servicers may elect, by notice in
writing to the Administrative Agent not later than 10 days prior to June  30,
2008 (or such other date to which the Facility Termination Date may be
extended), to extend the Facility Termination Date for an additional month from
June 30, 2008, and successively thereafter for periods of one month.  The
effectiveness of such election shall require written acceptance thereof by the
Purchasers, which acceptance will be subject to then-prevailing market
conditions with respect to Obligor Limits and Applicable Margins, all necessary
credit and insurance approvals, execution of mutually satisfactory documentation
and there having occurred and continuing no Termination Event or Incipient
Termination Event.”

 

2.     Representations and Warranties.  Each of the Originators and the
Servicers, as of the date hereof and after giving effect to the amendments
contained herein, hereby confirms, reaffirms and restates the representations
and warranties made by it in the Receivables Purchase Agreement and otherwise in
the Transaction Documents to which it is a party, all as if made on the date
hereof, and hereby represents and warrants to the Purchasers, the Administrative
Agent and the Collateral Agent that no Termination Event or Incipient
Termination Event has occurred and is continuing after giving effect to the
terms hereof.

 

3.     Effectiveness.  This Third Amendment shall become effective on the date
upon which  the Administrative Agent shall have received counterparts of this
Third Amendment, duly executed and delivered by the Originators, the Servicers,
the Administrative Agent and the Required Purchasers, as the case may be;

 

4.     Limited Effect.  The execution, delivery and effectiveness of this Third
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Administrative Agent or any Purchaser under
the Receivables Purchase Agreement or any other Transaction Document, nor
constitute a waiver of compliance with any provision of the Receivables Purchase
Agreement or any other Transaction Document.  Except as expressly amended,
modified and supplemented herein, all of the provisions and covenants of the
Receivables Purchase Agreement and the other Transaction Documents are and shall
continue to remain in full force and effect in accordance with the terms thereof
and are hereby in all respects ratified and confirmed.  Each reference to the
Receivables Purchase Agreement in any Transaction Document shall be a reference
to the Receivables Purchase Agreement as amended by this Third Amendment.

 

--------------------------------------------------------------------------------


 

5.     Confirmation of Guarantee.  By its execution and delivery hereof,
Sanmina-SCI Corporation hereby confirms that the Guarantee dated as of
September 21, 2007 in favor of the Administrative Agent is and shall remain in
full force and effect after the effectiveness of this Third Amendment and hereby
confirms its obligations under the Guarantee after giving effect to this Third
Amendment.

 

6.     Governing Law; Counterparts.  (a) This Third Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.  The
provisions of Section 9.12 of the Receivables Purchase Agreement shall apply
mutatis mutandis as if set forth in full herein.

 

(b)  This Third Amendment may be executed by one or more of the parties hereto
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This Third
Amendment may be delivered by facsimile transmission of the relevant signature
pages hereof.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

 

 

ORIGINATORS

SANMINA-SCI MAGYARORSZAG ELEKTRONIKAI GYARTO KFT.

 

 

 

By

/s/ JAMES HERMAN FERRY

 

 

Name:  James Herman Ferry

 

 

Title:  Vice President of Operations

 

 

 

By

 

 

 

Name:  

 

 

Title:  

 

 

 

 

 

SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.

 

 

 

By

/s/ SHELLY L. BYERS

 

 

Name:  Shelly L. Byers

 

 

Title:  Director

 

 

 

By

 

 

 

Name:

 

 

Title

 

 

 

 

SERVICERS

SANMINA-SCI CORPORATION

 

 

 

By

/s/ WALTER BOILEAU

 

 

Name:  Walter Boileau

 

 

Title:  VP and Corporate Treasurer

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SANMINA-SCI UK LTD.

 

 

 

By

/s/ SHELLY L. BYERS

 

 

Name:  Shelly L. Byers

 

 

Title:  Director

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

By

/s/ NANCY ADAMO

 

 

Name:  Nancy Adamo

 

 

Title:  Vice President

 

 

 

By

/s/ STEPHEN ATALLAH

 

 

Name:  Stephen Atallah

 

 

Title:  Managing Director

 

 

 

 

PURCHASERS

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

By

/s/ NANCY ADAMO

 

 

Name:  Nancy Adamo

 

 

Title:  Vice President

 

 

 

By

/s/ STEPHEN ATALLAH

 

 

Name:  Stephen Atallah

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------